Citation Nr: 1436259	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  10-36 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for bilateral plantar fasciitis.
 
2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected bilateral plantar fasciitis.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from January 1985 to April 1985 and from May 2006 to December 2008.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  

When the case was before the Board in January 2013, it was remanded for further development.  The case has since been returned to the Board for further appellate action.

The record in this case consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  
 

FINDINGS OF FACT

1.  The Veteran's bilateral plantar fasciitis more nearly approximates moderate plantar disability with evidence of weight bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and/or pain on manipulation and use of the feet, whether the disability is unilateral or bilateral; than it does severe plantar disability, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, and/or indications of swelling on use with characteristic callosities.

2.  The Veteran's bilateral plantar fasciitis is not sufficient by itself to preclude him from obtaining or maintain any form of substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  For the entire initial rating period, the criteria for a rating greater than 10 percent for bilateral plantar fasciitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2013).

2.  The criteria for a total rating based on unemployability due to the service-connected bilateral plantar fasciitis have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.321(b), 4.16(b) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA notice in a May 2013 letter.  While this was provided after the initial adjudication of claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the originating agency readjudicated the claim.  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the record reflects that all pertinent available medical evidence identified by the Veteran has been obtained, to include private and VA outpatient treatment records.  In addition, the Veteran has been afforded appropriate VA examinations in connection with the claim decided herein, most recently in April 2014.  The Board has reviewed the reports of these examinations and finds that they provide all information required for rating purposes.   The April 2014 VA examination substantially complied with the Board's January 2013 remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran has not asserted, and the evidence of record does not show, that his bilateral foot disability increased significantly in severity since the most recent examination.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claim on appeal.

General Legal Criteria 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability. The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

The Veteran is currently assigned a 10 percent evaluation for bilateral plantar fasciitis.  The rating has been in effect since the day following his discharge from service.

The present case is somewhat complicated by the Veteran being separately service connected for psoriatic arthritis of the right ankle, with the Veteran most recently asserting at his April 2014 VA examination that he never had pain from plantar fasciitis in the right foot but rather only in the left foot, with the right foot instead only burdened by psoriatic arthritis in the ankle.  The Veteran underwent a plantar fasciotomy of the left foot in 2003, but had no plantar fascia surgery of the right foot.  At the April 2014 VA examination the Veteran also asserted that the symptoms of the left foot plantar fasciitis and the right foot psoriatic arthritis were almost the same, except that the right foot pain was much worse.  The April 2014 VA examiner observed that plantar fasciitis was also documented in the right foot in past treatment records.  Moreover, service connection is in effect for bilateral plantar fasciitis.  For the reasons discussed below, the Board has determined that a rating in excess of 10 percent is not warranted.

The RO by a February 2014 rating granted a 60 percent evaluation for the Veteran's psoriatic arthritis of the right foot.  Of note, the VA examiner in April 2014 observed that the arthritis in the Veteran's right foot was mild and was not psoriatic in nature.  This conclusion is contrary to past VA opinion that the arthritis in the right ankle was psoriatic.  Because these conflicts and distinctions are not determinative of the rating to be assigned for the claimed plantar fasciitis, they are ultimately not relevant to the Board's plantar fasciitis rating determination.  

The Veteran's service-connected bilateral plantar fasciitis is rated under the Diagnostic Code for acquired pes planus, or flat feet, 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 5276, a noncompensable evaluation is for assignment for mild plantar disability with symptoms relieved by built-up shoe or arch support, whether the disability is unilateral or bilateral.  A 10 percent evaluation is for assignment for moderate plantar disability with evidence of weight bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet whether the disability is unilateral or bilateral.  For a severe plantar disability, the rating criteria contemplate objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use with characteristic callosities, with a 20 percent evaluation assigned for a unilateral disability and a 30 percent evaluation for a bilateral disability.  Lastly, 30 and 50 percent evaluations may be assigned for unilateral and bilateral plantar disability, respectively, that is pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation that is not improved by orthopedic shoes or appliances.

In February 2009, the Veteran was afforded a VA examination of the feet for compensation purposes.  The examiner noted a history of bilateral numbness of the feet beginning in 1993.  The Veteran reported bilateral foot pain that was constant, mild to moderate, burning, dull, non-radiating, and not associated with incapacitating episodes.  The Veteran reported that the pain condition was getting worse, but denied experiencing pain flare-ups.  Pain was noted to be present in both feet with weight-bearing, but with no associated heat, swelling, redness, fatigability, weakness, or lack of endurance.  The Veteran reported being able to stand for 20 minutes and to walk for a couple of miles.  

The February 2009 examiner observed a normal gait after the Veteran had been sitting for half an hour.  Addressing the left and right feet, the examiner found no objective evidence of painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing, hammertoes, hallux valgus or rigidus, skin or vascular abnormality of the feet, or flat feet.  However, the examiner did find diminished sensation in the right foot.  

An examiner addressing other conditions in March 2009 noted that the Veteran was unemployed for a duration of one year but not retired, and that he was seeking employment.  

December 2010 VA X-rays of the left foot showed a 9 millimeter plantar calcaneal spur, and no soft tissue calcification.  

During a November 2011 VA neurology consultation, the Veteran reported having pain in the inner aspect of the left foot where he had surgery for plantar fasciitis.  The Veteran added that he took hydrocodone and that during flare-ups he tried to stay off the foot.  He stated that exercise triggered the pain the following day.  The examiner noted that the pain condition, while post-surgical following the foot surgery in 2003, was static and was not growing worse.  

The November 2011 neurologist did not find neurological deficits specific to the left foot upon clinical tests.  However, the neurologist did note an antalgic stance and stride favoring the left foot.  

An April 2012 neurology clinic note documents the Veteran's complaint of right foot pain after being on his feet all day.  While the examiner assessed right foot pain, he also noted that the Veteran had an antalgic stance and gait favoring the left foot.  

During an October 2012 primary care visit, the Veteran reported that his ankles, knees, and spine were painful and stiff in the morning but better later in the day.  The examiner assessed that this represented "classic psoriatic arthritis."

In a March 2013 letter from the Veteran to a VA treating physician (contained within the VA CAPRI records files), he stated that he was currently walking approximately three miles daily delivering mail.  He added, "My feet are hurting me terribly to include my ankle that you diagnosed as Psoriatic arthritis."  The Veteran requested pain medication, and the physician noted (by a follow-up note in the record) of pain medication prescribed in response.  

At an April 2013 VA podiatry treatment the Veteran reported 3 out of 10 pain from his plantar fasciitis with no loss of sensation or burning in the feet. 

VA treatment records also reflect fittings for orthotics.  

During an April 2014 VA examination addressing the feet, the Veteran complained of constant pain in left foot due to plantar fasciitis.  The examiner noted that this was mainly localized to the left foot arch, and that the pain was reportedly 8 out of 10 in intensity and achy.  The pain worsened with standing over 10 minutes or walking more than one-quarter mile, and improved with medication and elevation of the foot.  The examiner noted orthotics use for both feet.  EMG results from July 2010 were noted to reflect plantar sensory neuropathy on the left which was believed to be secondary to the fasciotomy.   

Regarding flare-ups, at the April 2014 VA examination the Veteran reported that the condition was "constantly aggravated."  However, the examiner noted that the Veteran also reported having greater pain when he was required to "walk more than usual."  The Veteran added that he was unable to handle his current work as a mail clerk, due to an inability to stand more than 10 minutes.  He was pursuing a desk job.  However, in reference to this inability to handle standing work, the Veteran addressed his right ankle arthritis as precluding him from standing "for any length of time."  As already noted, the Veteran has been separately service connected and separately rated for the right ankle arthritis.  

Upon physical examination, the Veteran demonstrated pain with movement and pain with weight-bearing bilaterally, and disturbance of locomotion and interference with standing on the left.  However, the examiner found no pain, weakness, fatigability, or incoordination significantly limiting functional ability during flare-ups or with repeated use.  The examiner similarly found no other functional loss during flare-ups or with repeated use.  The Veteran demonstrated no pain in the right plantar fascia, consistent with the Veteran's assertion that the right foot condition was limited to his arthritis of the right ankle.  

The April 2014 examiner noted the surgical scar over the left foot, but did not found that this scar was not painful or unstable or greater than six square inches in size.  Hence, there is not an indication that the scar warrants a separate evaluation.  See 38 C.F.R. § 4.118, Diagnostic Codes 7802-7805 (2013) (rating codes for non-burn scars not of the head, face, or neck).  The examiner noted that the Veteran's left heel spur was likely related to his plantar fasciitis.  

The April 2014 VA examiner concluded that while the Veteran's plantar fasciitis would limit the Veteran's ability to perform work requiring prolonged standing and walking, his ability to perform sedentary work was unaffected.  

The Veteran's assertions of 8 out of 10 pain in the left foot at his April 2014 examination appear not to be entirely reliable, since he also then reported that his pain was unchanged for the past few years, whereas upon the recent podiatry treatment in April 2013 he asserted that pain from his left foot plantar fasciitis was of 3 out of 10 intensity.  Thus, the Veteran's self-report of pain intensity at the April 2014 examination may not reliably represent the Veteran's subjective pain symptoms.  As the Court has noted, in determining the weight to be assigned to evidence, credibility can be affected by factors inclusive of inconsistent statements and inconsistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  Here, the Veteran's past and present statements of both pain level and the presence or absence of right foot plantar fascia pain have been inconsistent.  

The Board accordingly relies to a greater degree on more reliable, objective indicia of severity of his plantar fasciitis.  Based on the absence of objective findings of marked deformity, or indication of swelling on use, or characteristic callosities, the Board finds that for the entire rating period in question the Veteran's plantar fasciitis more nearly approximates the criteria for a 10 percent evaluation than the criteria for a 20 percent evaluation under the Diagnostic Code 5276.  

The Board has considered additional functional limitation due to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  However, the weight of the evidence here, including particularly based on the findings of VA examiners, is against the presence of additional disability due to pain, weakness, fatigability, or incoordination.  While the Veteran's plantar fasciitis is significantly manifested by pain, the VA examiners, including particularly the most recent examiner in April 2014, did not find additional limitation of functioning due to this pain beyond the already noted limitation of prolonged standing or walking.  Beyond these limitations for which the Veteran is rated, additional disability associated with pain, weakness, fatigability, or incoordination is not shown.

The Board has considered whether there is any other schedular basis for rating the disability but finds that the disability is most analogous to pes planus and is therefore appropriately rated under that diagnostic code.

Accordingly, the Board finds that the preponderance of the evidence is against the claim.  The rating assigned is reflective of disability due to the plantar fasciitis and the associated left heel spur, because the symptoms and functions affected are inclusive of those due to the heel spur associated with the plantar fasciitis.  Thus, to assign a separate rating for the heel spur would amount to impermissible pyramiding.  38 C.F.R. § 4.14 (2013).  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the assigned rating.

While the Veteran has contended that he cannot work due to his plantar fasciitis, the Board notes that this contention has somewhat altered in recent statements.  At the April 2014 examination, the Veteran asserted that greater pain and disability are associated with his right ankle psoriatic arthritis than with his plantar fasciitis which he now contends to be localized to the left foot.  The Board nonetheless considers the question of entitlement to a total rating based on unemployability on an extra-schedular basis due solely to the Veteran's plantar fasciitis, the subject of this appeal.  

The Veteran's plantar fasciitis is assigned a 10 percent rating, which does not meet the minimum rating criteria for consideration of TDIU on a schedular basis.  38 C.F.R. § 4.16(a) (2013).  

The Board thus considers whether to refer the case for extra-schedular consideration, both for a higher rating under 38 C.F.R. § 3.321(b), and for TDIU under 38 C.F.R. § 4.16(b) (2013).  However, because the manifestations of disability are contemplated by the rating schedule, referral for extraschedular rating consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  In light of the explicit finding of the April 2014 VA examiner that the Veteran is not precluded from sedentary work by his plantar fasciitis, and based on the absence of other credible evidence supportive of the conclusion that the Veteran is precluded from substantially gainful work due to his plantar fasciitis, the Board does not find that referral is warranted to the Director, Compensation and Pension Service, for extra-schedular consideration of unemployability due solely to the Veteran's plantar fasciitis.  38 C.F.R. § 4.16(b).   Rather, the weight of the evidence reflects that the Veteran continued to be gainfully employed as a mail clerk during the rating period despite his plantar fasciitis and despite his being additionally impaired in prolonged standing and walking by his right ankle arthritis.  While the record reflects that the Veteran had an interval of unemployment during the rating period, again, the weight of the evidence is against him then being unemployable due solely to his plantar fasciitis.


						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial disability rating for bilateral plantar fasciitis in excess of 10 percent is denied.  

Entitlement to a total disability rating based on unemployability due solely to bilateral plantar fasciitis is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


